Citation Nr: 0031878	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  93-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
January 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1992 rating action of the U.S. Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which effectuated a March 1992 decision of the Board of 
Veterans' Appeals (Board) granting service connection for 
multiple sclerosis, and assigned a 30% rating from June 1990.

By letter of August 1993, the Board remanded this case to the 
RO to arrange for a hearing before a Member of the Board.  In 
October 1993, a hearing was held at the RO in New York City 
before the undersigned Member of the Board.  

By decision of July 1994, the Board remanded this case to the 
RO for further development of the evidence and for 
adjudication of the inextricably intertwined issue of 
entitlement to a TDIU.

During the pendency of this appeal, the veteran changed his 
address, and the claims file was transferred from the New 
York, New York RO to the St. Petersburg, Florida RO.  The St. 
Petersburg, Florida RO entered a rating decision in August 
1995 denying a TDIU.

A hearing before an RO hearing officer was conducted in March 
1996 and a transcript of the hearing is of record.  

The Board again remanded the case in January 1997.  While the 
case was on remand, the RO entered a rating decision in April 
2000 increasing to 40 percent the veteran's evaluation for 
multiple sclerosis.  The RO determined that the 40 percent 
evaluation was warranted for a disorder now classified as 
multiple sclerosis with bladder dysfunction.  What has 
occurred here is that in lieu of a minimum rating of 30 
percent based solely on a diagnosis of multiple sclerosis 
(Diagnostic Code 8018), the RO has assigned a 40 percent 
rating based on bladder dysfunction.  No rating has been 
assigned for any other individual manifestation of multiple 
sclerosis.

Records indicating an award of Social Security disability 
benefits and all available medical records underlying the 
award have been obtained by the RO.  The RO also ascertained 
that the veteran did not have a May 1995 VA neurological 
examination.  Clarification of both of these matters had been 
requested in the January 1997 remand.  The case has been 
returned to the Board for continuation of appellate review.

REMAND

The RO's attention is called to the Board's July 1994 and 
January 1997 remand orders which detail evidentiary 
development sought by the Board.  A review of the record 
indicates that certain evidentiary development requested in 
the two prior remands has not been completed.  Deficiencies 
in the evidentiary development sought by the Board are 
discussed below.

In its prior remands, the Board identified deficiencies in a 
VA neurological examination performed in November 1995.  
Subsequent to the Board's second remand, a VA neurological 
examination was performed in March 1998.  The report of that 
examination does not indicate if claims folder review was 
undertaken, and the examiner did not comment on any 
functional limitations of the hands or legs stemming from 
multiple sclerosis.  A subsequent report from a VA 
neurologist, dated in February 2000, refers to the results of 
an MRI of the veteran's brain, but, again, does not address 
functional limitations of the hands or legs stemming from 
multiple sclerosis.  Moreover, the neurologist did not 
comment on the effects of service-connected multiple 
sclerosis on the veteran in the workplace and did not offer 
an opinion as to the veteran's employability.

The Board, in its most recent remand, requested that VA 
ophthalmologic and urological examinations be scheduled to 
evaluate any symptomatology related to multiple sclerosis.  A 
report of a VA urological examination, performed in February 
1998, provides adequate clinical findings; however, the 
examiner did not verify that claims file review had been 
undertaken.  A VA ophthalmologic examination was performed in 
March 1998.  Again, there is no indication of claims folder 
review.  Moreover, the Board cannot discern from the 
examiner's report whether or not testing was done to evaluate 
any impairment of visual field, central visual acuity or 
muscle function.  Furthermore, the ophthalmologist did not 
comment on the effects of service-connected multiple 
sclerosis on the veteran in the workplace and did not offer 
an opinion as to the veteran's employability.  Subsequently, 
in March 1999, the VA urologist provided an addendum, 
relating that the veteran is unable to work because of 
multiple sclerosis.  However, the addendum again contains no 
indication that the urologist had reviewed the claims file.

The Board is aware that the RO has returned examination 
reports to examiners because of deficiencies in responding to 
the Board's remand instructions, particularly the failure of 
examiners to verify claims folder review.  Nevertheless, the 
Court of Appeals for Veterans Claims (Court) has held that a 
Board (or Court) remand confers on the veteran, as a matter 
of law, the right to compliance with the remand orders, that 
the Board remand imposes a concomitant duty to ensure 
compliance with the terms of the remand on the VA, and that, 
moreover, where remand orders of the Board (or Court) are not 
complied with, "the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The case file should be returned to 
each specialist who examined the veteran 
during the period from February 1998 to 
March 1998.  After reviewing the record, 
each examiner must respond fully to 
pertinent instructions set forth in each 
of the Board's prior remands.  It is 
imperative that each examiner be provided 
with the claims folder and a copy of the 
Board's remand orders.  Each examiner 
must state that he or she has reviewed 
the claims folder.  In the event that any 
physician who conducted an earlier 
examination is no longer available, or 
further examination is felt to be 
warranted, then such additional 
examination should be scheduled.  

2.  In preparing addendums to the 
abovementioned examination reports, each 
examiner's attention is again called to 
the indented paragraph #3 of the Board's 
January 1997 remand order.  Specifically, 
the neurological examiner was to evaluate 
each of the veteran's extremities with 
respect to all sensory and motor 
impairment.  The veteran's ability to 
ambulate, the remaining balance and 
propulsion of each foot, and the ability 
of each hand to grasp and manipulate was 
to be described in detail.  The 
ophthalmologic examiner was to evaluate 
the degree of visual impairment as a 
result of multiple sclerosis, including 
optic atrophy.  Any and all impairment of 
ocular function attributable to multiple 
sclerosis was to be measured and 
described in detail, to include the 
degree of impairment of the field of 
vision, central visual acuity, and muscle 
function.  The urological examiner need 
not again comment on the degree of 
impairment of urinary function as a 
result of multiple sclerosis, as adequate 
findings with respect to that matter have 
already been recorded.  However, each 
examiner should specifically comment on 
the effects of the service-connected 
multiple sclerosis on the veteran's 
ordinary activity and on how it impairs 
him functionally, especially in the work 
place, and render an opinion for the 
record as to the veteran's employability.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination reports do 
not contain all clinical findings, 
comments, and opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should review the 
evidence and adjudicate the veteran's 
claims.  In adjudicating the issue of 
entitlement to an increased rating for 
multiple sclerosis under pertinent 
diagnostic codes, the RO should consider 
whether the individual manifestations of 
the disease, such as impairment of 
vision, and neurological deficit in each 
upper extremity and each lower extremity 
warrant individual compensable ratings.  
The RO should also consider whether a 
rating in excess of 40 percent is 
warranted for bladder dysfunction due to 
multiple sclerosis.  

If any benefit sought on appeal is not granted, the appellant 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable time to reply 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until notified.  The 
purpose of this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


